Case 1:15-cv-00018-LJV-MJR Document 114-2 Filed 08/29/19 Page 1 of 7




       Exhibit B
              Case 1:15-cv-00018-LJV-MJR Document 114-2 Filed 08/29/19 Page 2 of 7


Tim Hiller

From:                              Seth Andrews <sandrews@kennethhiller.com>
Sent:                              Tuesday, May 12, 2015 5:36 PM
To:                                'Tim Hiller'
Subject:                           FW: Christopher McCrobie v Palisades and Houslanger - WDNY 15CV 018 - H&A file
                                   # 168100




Seth Andrews
Attorney




6000 N Bailey Ave, Suite 1A
Amherst, NY 14226
Tel: (716)564‐3288
Fax: (716)332‐1884
Toll Free: 1‐877‐236‐7366
sandrews@kennethhiller.com


LEGAL DISCLAIMER: No attorney‐client relationship exists between the sender and receiver of this email, and no such
relationship should be presumed to exist by virtue of the sending of this email. The information contained in this email
does not constitute legal advice and should not be relied on as such. If you want legal advice, you should consult a
lawyer. While we would welcome the opportunity to be that lawyer, we do not accept clients or render advice until the
completion of our client intake process and a signed retainer agreement.



CONFIDENTIALITY NOTICE: This e‐mail transmission, and any documents, files or previous e‐mail messages attached to it
may contain confidential information that is legally privileged. If you are not the intended recipient, or a person
responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying, distribution
or use of any of the information contained in or attached to this transmission is STRICTLY PROHIBITED. If you have
received this transmission in error, please immediately notify me by reply e‐mail, by forwarding this to
seth@kennethhiller.com or by telephone at 1‐888‐322‐9399 and destroy the original transmission and its attachments
without reading or saving in any manner.


_____________________________________________
From: Todd E. Houslanger, Esquire [mailto:TEH@Toddlaw.com]
Sent: Thursday, May 07, 2015 4:43 PM
To: 'Seth Andrews'
Subject: RE: Christopher McCrobie v Palisades and Houslanger - WDNY 15CV 018 - H&A file # 168100


That is the assignment. This was for a pool of matters in which your client was included.
This how they did things at the time of the assignment.


                                                             1
              Case 1:15-cv-00018-LJV-MJR Document 114-2 Filed 08/29/19 Page 3 of 7
Your client was notified of the assignment and the assignee in our demand letter to him when we initially received the
matter.

We would like to get some closure to this matter.

Please be advised that I shall be away from the office on vacation from tomorrow until May 19, 2014.

I hope we can it resolve it upon my return. Thanks.

Regards,

Todd

Todd E. Houslanger, Esquire
HOUSLANGER & ASSOCIATES, PLLC
372 New York Avenue
Huntington, New York 11743
631-427-1140
TEH@TODDLAW.COM

_____________________________________________
From: Seth Andrews [mailto:sandrews@kennethhiller.com]
Sent: Wednesday, April 22, 2015 1:43 PM
To: TEH@Toddlaw.com
Subject: RE: Christopher McCrobie v Palisades and Houslanger - WDNY 15CV 018 - H&A file # 168100


Todd,

I am in receipt of the attached bill of sales, none of which mention Centurion Capital Corp. nor identify the alleged
judgment against my client.

‐Seth

Seth Andrews
Attorney
 << OLE Object: Picture (Device Independent Bitmap) >>
6000 N Bailey Ave, Suite 1A
Amherst, NY 14226
Tel: (716)564‐3288
Fax: (716)332‐1884
Toll Free: 1‐877‐236‐7366
sandrews@kennethhiller.com


LEGAL DISCLAIMER: No attorney‐client relationship exists between the sender and receiver of this email, and no such
relationship should be presumed to exist by virtue of the sending of this email. The information contained in this email
does not constitute legal advice and should not be relied on as such. If you want legal advice, you should consult a
lawyer. While we would welcome the opportunity to be that lawyer, we do not accept clients or render advice until the
completion of our client intake process and a signed retainer agreement.




                                                             2
              Case 1:15-cv-00018-LJV-MJR Document 114-2 Filed 08/29/19 Page 4 of 7
CONFIDENTIALITY NOTICE: This e‐mail transmission, and any documents, files or previous e‐mail messages attached to it
may contain confidential information that is legally privileged. If you are not the intended recipient, or a person
responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying, distribution
or use of any of the information contained in or attached to this transmission is STRICTLY PROHIBITED. If you have
received this transmission in error, please immediately notify me by reply e‐mail, by forwarding this to
seth@kennethhiller.com or by telephone at 1‐888‐322‐9399 and destroy the original transmission and its attachments
without reading or saving in any manner.


_____________________________________________
From: Todd E. Houslanger, Esquire [mailto:TEH@Toddlaw.com]
Sent: Monday, April 20, 2015 5:16 PM
To: 'Seth Andrews'
Subject: RE: Christopher McCrobie v Palisades and Houslanger - WDNY 15CV 018 - H&A file # 168100




Seth,

I thought I forwarded this you previously, but upon review, I see that I had not. I apologize. Please see the attached
presently.

Kindly contact me after your review so we may resolve this matter.

Much appreciated,

Todd



<< File: Chain of Title ‐ Great Seneca to Palisades Acquisition XVI, LLC >>

Todd E. Houslanger, Esquire
HOUSLANGER & ASSOCIATES, PLLC
372 New York Avenue
Huntington, New York 11743
631-427-1140
TEH@TODDLAW.COM

_____________________________________________
From: Seth Andrews [mailto:sandrews@kennethhiller.com]
Sent: Monday, March 23, 2015 12:12 PM
To: TEH@Toddlaw.com
Subject: RE: Christopher McCrobie v Palisades and Houslanger - WDNY 15CV 018 - H&A file # 168100


Todd,

Thank you for the various cases that you provided in your email. However, in order for us to properly evaluate
Defendants’ liability, we need to examine the alleged assignment of judgment. Please forward this to me at your earliest
convenience.



                                                              3
              Case 1:15-cv-00018-LJV-MJR Document 114-2 Filed 08/29/19 Page 5 of 7
‐Seth

Seth Andrews
Attorney
 << OLE Object: Picture (Device Independent Bitmap) >>
6000 N Bailey Ave, Suite 1A
Amherst, NY 14226
Tel: (716)564‐3288
Fax: (716)332‐1884
Toll Free: 1‐877‐236‐7366
sandrews@kennethhiller.com


LEGAL DISCLAIMER: No attorney‐client relationship exists between the sender and receiver of this email, and no such
relationship should be presumed to exist by virtue of the sending of this email. The information contained in this email
does not constitute legal advice and should not be relied on as such. If you want legal advice, you should consult a
lawyer. While we would welcome the opportunity to be that lawyer, we do not accept clients or render advice until the
completion of our client intake process and a signed retainer agreement.



CONFIDENTIALITY NOTICE: This e‐mail transmission, and any documents, files or previous e‐mail messages attached to it
may contain confidential information that is legally privileged. If you are not the intended recipient, or a person
responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying, distribution
or use of any of the information contained in or attached to this transmission is STRICTLY PROHIBITED. If you have
received this transmission in error, please immediately notify me by reply e‐mail, by forwarding this to
seth@kennethhiller.com or by telephone at 1‐888‐322‐9399 and destroy the original transmission and its attachments
without reading or saving in any manner.


_____________________________________________
From: Todd E. Houslanger, Esquire [mailto:TEH@Toddlaw.com]
Sent: Wednesday, March 04, 2015 6:43 PM
To: sandrews@kennethhiller.com
Subject: Christopher McCrobie v Palisades and Houslanger - WDNY 15CV 018 - H&A file # 168100



Seth,

Thanks for returning the call. My prior e‐mail is below. please let me know you received this so I know I am
sending it to the correct e‐mail.
This shall confirm that Defendants time to answer or otherwise move in this matter shall be extended until 20
days after you advise that we are unable to resolve this matter by settlement. It my earnest objective to
resolve this expeditiously and fairly.

In the Strobel matter , the court states that: Moreover, relevant case law suggests that a technical failure to
comply with the requirements of Section 5019(c) does not invalidate the assignment. See Musah v.
Houslanger & Assocs., PLLC ("Musah I"), No. 12‐CV‐3207, 2012 WL 5835293, at *3 (S.D.N.Y. Nov. 16, 2012)
("[S]ection 5019(c) does not require assignments to be recorded in order for those assignments to be deemed
valid, and the assignee of a judgment may attempt to enforce that judgment and collect from the debtor even
if the filing requirement of 5019(c) has not been satisfied." (internal quotation marks and citation omitted)).

                                                             4
             Case 1:15-cv-00018-LJV-MJR Document 114-2 Filed 08/29/19 Page 6 of 7


I have attached the NY Court of Appeals decision in Tri‐ City for your review as well.

In Musah, (attached below), the Court relied upon the Second Circuit Decision in Law Research Sev., Inc v
Martin Lutz Appellate Printers, Inc., 492 F2d 836, 840 (2d Cir 1974).

Regarding your client, Mr. McCrobie, I sent him a notice advising him that our client is the assignee and
providing him with the statutory notice under CPLR 5222(e), providing him with actual notice. Furthermore,
the court file reflects that the undersigned filed a consent to change attorney and that our client, Palisades
Acquisition XVI, LLC, is the successor (assignee) of the plaintiff.

Given the above, we feel that your FDCPA claim is unwarranted, improper and frivolous and ask that it be
withdrawn.

In the spirit of good faith, we have not yet made a motion for the above. We would like to resolve this
amicably as in the past. Our client would be willing to return all sums received form the income execution to
date, $572.45. We will further stipulate to vacate the judgment and discontinue the matter and will provide
you with a modest settlement to cover your costs. In exchange, we would expect you to withdraw the
complaint with prejudice and provide our client and firm with a general release from your client.

Thanks,

Todd


<< File: Strobel v RJM Acquisition EDNY 2‐6‐2014 ‐ citing Musah ‐ complaint dismissed.docx >>
<< File: TRI CITY ROOFERS v Northeastern Indus Park 61 NY 2d 779 (1984).docx >>
<< File: musah decision.pdf >>
Todd E. Houslanger, Esquire
HOUSLANGER & ASSOCIATES, PLLC
372 New York Avenue
Huntington, New York 11743
631‐427‐1140
TEH@TODDLAW.COM




_____________________________________________
From: Todd E. Houslanger, Esquire [mailto:TEH@Toddlaw.com]
Sent: Wednesday, February 25, 2015 7:28 PM
To: Seth Andrews (sandrews@kennethhiller.com)
Subject: Christopher McCrobie v Palisades and Houslanger - WDNY 15CV 018 - H&A file # 168100


Dear Seth,

Please give me a call to discuss the aforementioned matter.

                                                              5
          Case 1:15-cv-00018-LJV-MJR Document 114-2 Filed 08/29/19 Page 7 of 7
Thanks,

Todd

Todd E. Houslanger, Esquire
HOUSLANGER & ASSOCIATES, PLLC
372 New York Avenue
Huntington, New York 11743
631-427-1140
TEH@TODDLAW.COM




                                           6
